ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_06_FR.txt.                                                                            268




         DÉCLARATION DE M. LE JUGE AD HOC SIMMA

[Traduction]

  Traité de 1980 concernant la délimitation des zones marines et la coopération
maritime entre la République du Costa Rica et la République du
Panama — Pertinence en l’espèce — Obligations découlant de l’article 102 de la
Charte des Nations Unies.

  1. J’ai voté en faveur de chacun des points du dispositif de l’arrêt et je
souscris pour l’essentiel au raisonnement de la Cour. Je souhaite, dans
cette déclaration, commenter brièvement un point qui n’a pas été traité
dans l’arrêt et qui concerne l’article 102 de la Charte des Nations Unies.

  2. Ledit article dispose ce qui suit :
   « 1. Tout traité ou accord international conclu par un Membre des
        Nations Unies après l’entrée en vigueur de la présente Charte
        sera, le plus tôt possible, enregistré au Secrétariat et publié par
        lui.
     2. Aucune partie à un traité ou accord international qui n’aura pas
        été enregistré conformément aux dispositions du paragraphe 1 du
        présent article ne pourra invoquer ledit traité ou accord devant un
        organe de l’Organisation. »
   3. Dans la présente aﬀaire, les deux Parties ont fait référence au traité
concernant la délimitation des zones marines et la coopération maritime
entre la République du Costa Rica et la République du Panama, signé le
2 février 1980 et entré en vigueur le 11 février 1982 (ci-après, le « traité de
1980 ») (voir arrêt, par. 57). Si le texte de ce traité est consultable sur le
site Internet de la division des aﬀaires maritimes et du droit de la mer de
l’Organisation des Nations Unies (et est reproduit à l’annexe 2 du
mémoire du Costa Rica en l’aﬀaire relative à la Délimitation maritime
dans la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua), il
ne semble toutefois pas avoir été enregistré conformément au para-
graphe 1 de l’article 102 de la Charte.
   4. Au cours de la procédure, les Parties ont l’une et l’autre reconnu la
pertinence du traité de 1980 s’agissant des frontières maritimes déjà éta-
blies par le Costa Rica. Elles en ont tenu compte dans leurs délimitations
respectives de la partie méridionale de la zone pertinente dans la mer des
Caraïbes (voir arrêt, par. 117-119), la Cour ayant ﬁnalement retenu à
cet égard la solution proposée par le Costa Rica (ibid., par. 164).

  5. Le Costa Rica, lorsqu’il a fait valoir qu’il subissait dans la mer des
Caraïbes un eﬀet d’amputation généré par la « concavité formée par les

                                                                           133

       délimitation maritime et frontière terrestre (décl. simma) 269

côtes de trois Etats », a insisté non pas sur la frontière délimitée dans le
traité de 1980, mais sur les lignes d’équidistance créant cet eﬀet (voir aussi
arrêt, par. 150). Le Nicaragua, en revanche, a rappelé les dispositions de
ce traité, et le Costa Rica a reconnu qu’une partie de sa frontière mari-
time avec le Panama était eﬀectivement délimitée par cet instrument.
   6. Le Nicaragua a également tiré un autre argument du traité de 1980,
rappelant que « [l]es termes [en] [étaient] contraignants et ne sauraient être
contournés ; [et qu’]il conv[enait] d’en tenir compte et de leur accorder
leur juste poids », aﬁn de faire valoir que les traités signés par le Costa Rica
étaient pertinents pour la délimitation des espaces maritimes entre les
Parties dans la mer des Caraïbes (voir aussi arrêt, par. 123 à 129).
   7. Aux termes du paragraphe 2 de l’article 102, « [a]ucune partie à un
traité [non enregistré] ou accord international qui n’aura pas été enregis-
tré … ne pourra invoquer ledit traité ou accord devant un organe de l’Or-
ganisation ». La Cour étant, en vertu de l’article 92 de la Charte, « l’organe
judiciaire principal des Nations Unies », un traité non enregistré ne sau-
rait être invoqué devant elle 1. En revanche, ainsi qu’elle l’a fait observer,
ce défaut d’enregistrement est « sans conséquence sur la validité même de
l’accord, qui n’en lie pas moins les parties » (Délimitation maritime et
questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), compé-
tence et recevabilité, arrêt, C.I.J Recueil 1994, p. 122, par. 29).

  8. Il y a « invocation » au sens de l’article 102 de la Charte dès lors
qu’une « partie se réclame d’un traité pour fonder sa requête ou sa
demande reconventionnelle, ou que le droit particulier dont elle allègue la
violation découle des termes de ce traité » 2. En l’espèce, le Costa Rica ne
semble pas avoir invoqué le traité de 1980 à cette ﬁn.

  9. Le Nicaragua, en revanche, semble s’être fondé sur le traité de 1980
pour démontrer, au moins indirectement, que le Costa Rica avait renoncé
à certains droits maritimes dont il pourrait se prévaloir (voir arrêt,
par. 124 à 134). Nul besoin, cependant, de déterminer en l’espèce si le
Nicaragua a « invoqué » le traité au sens du paragraphe 2 de l’article 102
de la Charte, car n’y étant pas partie, cette disposition ne lui est pas appli-
cable s’agissant de ce traité 3.


   1  Voir, par exemple, la réﬂexion sur ce sujet de E. Martens dans « Article 102 », dans
B. Simma et al (dir. publ.), The Charter of the United Nations : A Commentary (3e éd., 2012,
Oxford University Press), vol. II, p. 2106-2109.
   2 Ibid., p. 2106, citant M. Brandon, « The Validity of Non-Registered Treaties » (1952),

British Yearbook of International Law, vol. 29, p. 198.
   3 Voir E. Martens, note 1 ci-dessus, p. 2106. (« Seules les parties à un accord non enre-

gistré sont ainsi sanctionnées. Les tiers sont libres d’invoquer un tel accord à tout moment,
sous réserve, bien entendu, de la règle de res inter alios acta. ») Voir aussi M. Brandon,
note 2 ci-dessus, p. 192 ; J.-P. Jacque, « Article 102 », dans J.-P. Cot et al (dir. publ.), La
Charte des Nations Unies : Commentaire article par article (3e éd., 2005), Paris, Economica,
vol. II, p. 2130.

                                                                                          134

      délimitation maritime et frontière terrestre (décl. simma) 270

   10. Bien que, par conséquent, aucune des deux Parties ne soit proba-
blement concernée par le paragraphe 2 de l’article 102 de la Charte, il
reste que cette disposition joue, dans son ensemble, un rôle important
dans le maintien de la primauté du droit au niveau international 4 et que
les Etats devraient respecter les obligations qui en découlent. Il est donc
dommage que les parties au traité de 1980 semblent avoir pris lesdites
obligations quelque peu à la légère, et que la Cour n’ait pas saisi cette
occasion pour se pencher sur cette question dans son arrêt.

                                                            (Signé) Bruno Simma.




   4 Voir, par exemple, la résolution 70/118 de l’Assemblée générale des Nations Unies, en

date du 14 décembre 2015, intitulée « L’état de droit aux niveaux national et international »
(par. 8 b)).

                                                                                        135

